 CONSTRUCTION, SHIPYARD, ETC., LOCAL 1207283ployment as authorized in Section 8(a) (3) of the Act, as modified by the LaborManagement Reporting and Disclosure Act of 1959.WE WILL offer immediate and full reinstatement to Clarence Bodey.WE WILL make whole Clarence Bodey for any loss he may have suffered asthe result of the discrimination against him.,All our employees are free to become, remain, or refrain from becoming or remain-ing membersof anylabor organization.ADAMSON COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 720 Bulk-ley Building, 1501 Euclid Avenue, Cleveland 15, Ohio, Telephone No. Main 1-4465,if they have any question concerning this notice or compliance with its provisions.Construction,Shipyard and General LaborersLocal 1207, AFL-CIO; and Building and Construction Trades Council of Tampa,FloridaandAlfredS.AustinConstruction Company, Inc.Case No. 1 3-CP-2O.March 8, 1963DECISION AND ORDEROn September 5, 1962, Trial Examiner Leo F. Lightner issued hisIntermediate Report in this proceeding, finding that the Respondentshad engaged in certain unfair labor practices, and recommending thatit cease and desist therefrom and take certain affirmative action as setforth in the attached Intermediate Report.Thereafter, the Respond-ents filed exceptions to the Intermediate Report and a supportingbrief.The General Counsel submitted a brief generally supportingthe conclusions of the Trial Examiner.'The Board 2 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner except as modified hereafter.In finding the violations alleged, the Trial Examiner held that anobject of Respondent Union's picketing 3 was recognition and con-cluded that while the picketing was for a dual purpose, i.e., informa-tional as well as recognitional, it was still violative of the Act because1The Charging Party filed a motion to remand for the taking of additional evidencewith respect to the effect of the picketing.In view of our conclusions herein, the motionisdenied.Pursuant to the provisions of Section3(b) of the Act, theBoard has delegated itspowers in connection with this case to a three-member panel[MembersRodgers, Fanning,and Brown].5The parties stipulated that the picketing occurred here during three intervals, April 2to 4, April 30 to May 11, and from May 22 to June 6, 1962 (all dates inclusive), byLaborers Local 1207.141 NLRB No. 24. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere were delivery and work stoppages.The Trial Examiner alsofound that the Council 4 as well as the Union 8 violated Section8(b) (7) (C) because they were engaged in a joint venture and wereresponsible for the acts of each other in pursuing the common objective.The Respondents contend,inter alia,that the picketing here wasdesigned to publicize the failure of Austin Construction Company toconform to area wage standards and was, therefore, not violative ofthe Act. Secondly, they contend that the Council is not responsiblefor the picketing by the Union because the Council did not participatein any decision to picket, nor did the Council ratify such conduct bythe Union.For the reasons noted hereafter, we agree with the Trial Examinerthat recognition was an object of the picketing.Unlike those casesin which the Board has found that picketing was solely to protestthe payment of substandard wages and hence did not fall within theproscriptive ambit of Section 8(b) (7),s the facts in the present con-troversy do not support the view that the picketing here was simplyto protest that Austin did not pay area "prevailing wages." In theClaude Everettcase, for example, in which the Board found thepicketing was for such a purpose, the Trades Council in that casehad inquired about the wage rates being paid and was informed thatthe wages were lower than those negotiated by local unions withother employers in the area.The Board also found there that theCouncil did not, either in its letter or conversation with the affectedemployer, or by its picket sign, claim to represent that employer'semployees or request recognition by the employer.Moreover, thatCouncil had made similar protests in the past about substandard wageswithout requesting recognition as the bargaining agent.In the present case, Mooneyhan, president of the Respondent Coun-cil, admittedly did not know or even inquire about the wage rates paidto laborers by the Company, nor was any such inquiry made byCollins, business agent of the Laborers Union. In addition, we notethat Respondents' other conduct belies their claim that they weremerely engaged in wage protest picketing.Mooneyhan admitted thathis purpose in arranging meetings with Austin, on behalf of all thebusiness agents of the various building trades, was to persuade Austinto employ all union help on his projects (not merely to urge Austinto pay prevailing wages). Secondly, the picket sign originally drawnup specifically for picketing at Austin's jobsites clearly disclosed a'Building and Construction Trades Council of Tampa, Florida.c Construction, Shipyardand GeneralLaborersLocal 1207, AFL-CIO, hereinafter re-ferred to as the Union,or the Laborers Union.0 SeeClaude Everett Construction Company,136 NLRB321;Keith Riggs Plumbing andHeatanqContractor,137 NLRB 1125.Member Rodgers dissented in both cases. Seefootnote8, infra. CONSTRUCTION, SHIPYARD, ETC., LOCAL1207285recognition purpose in its text.'Although the text of the sign wasaltered after Collins, business agent of the Union, had consulted withhis attorney, we are persuaded that the original wording of the picketsign expressed the Union's real aim in picketing.'Under all the circumstances, we find that the picketing here, whichcontinued for more than 30 days without a representation petitionhaving been filed, had a recognitional object. In view thereof, andas it appears clear from facts detailed in the Intermediate Report thatthe picketing was not for the informational purpose authorized bythe second proviso to Section 8(b) (7) (C),9 we conclude that theUnion, by its picketing, violated Section 8(b) (7) (C) of the Act.10We also agree with the Trial Examiner that the Council isrespon-sible for the picketing by the Union.After a discussion about Austinat a regular weekly business agents' meeting on March 30, 1962, Col-lins ordered picket signs which stated that Austin did notrecognizeor have a contract with the Laborers Union. On the same day thatCollins ordered the picket signs, Council President Mooneyhan, whowas also present at the business agents' meeting, made the initial con-tract with Austin and admittedly indicated to Austin that by meeting,Austin might avoid being picketed. Picketing at Austin's jobsites bythe Union began on April 2, 2 days before the scheduled meeting.Atthe termination of a rather inconclusive meeting on April 4, Mooney-han offered to see about getting the picketing stopped if Austin wouldagree to another meeting.Pursuant to Mooneyhan's request onApril 4, the picketing of Austin's jobsites ceased.After a number ofinquiries by Mooneyhan li seeking another meeting, Austin, by letterdated April 24, stated they would continue to use union labor on avoluntary basis and impliedly rejected requests for another meeting.On April 30, the Union resumed picketing.On May 15, the Unionwrote Austin a letter in which it acknowledged that they learned onApril 27 that Austin had failed to agree to meet with any of the busi-ness agents as requested in Mooneyhan's letter.7The original picket signwhichwas used on one occasion for several hours stated thatAustin ConstructionCompany "does not recognize or have a contractwith Laborer'sLocal1207 "The sign was alteredto read "Austin ConstructionCompany loweringwages & workingconditions negotiatedby Laborers Local 1207."The Boardhas heldthat language like the original picket sign indicates a recognition or bargaining object.Leonard Smitley et at.d/b/a Crown Cafeteria,135 NLRB 1183.8Member Rodgerswould findthat the picketsigns as changedalso evidencedRespondents'recognitionalobject.See the dissenting opinions inClaude Everett Construction CompanyandKeith Riggs Plumbing and Heating Contractor,supra.SeeAtlantic MaintenanceCo., 136 NLRB 1104.10 In view of our holding here, we find it unnecessary to determine whether the workstoppages or interruptionsof deliverieshad the proviso effectn In addition to several telephone inquiries requesting a meeting withAustin,Mooneyhanwrote a letter,dated April 13, 1962, stating "the BusinessAgents ofthe Building Tradescrafts arerequestinga meeting withyou at yourearliest convenience to discuss the pos-sibilityofsupplying youwith qualified workmen in your building and construction jobs."[Emphasis supplied.] 286DECISIONSOF NATIONALLABOR RELATIONS BOARDIn view of the timing and sequence of events enumerated above,and the activities of Mooneyhan as president of the Council, it is ap--parent that the efforts of the Union and Council were coordinated tocompel, as the Trial Examiner found, Austin to employ union mem-bers and recognize the Union as the representative of the laborers.Under all the circumstances, we conclude that the Council is equallyresponsible with the Union for the picketing engaged in here.On the basis of the foregoing, we find that by picketing Austin formore than a reasonable time after April 2,1962, without filing a timelypetition, Respondents violated Section 8(b) (7) (C) of the Act.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding was heard before Trial Examiner Leo F. Lightner in Tampa,Florida, on July 17, 1962, on the complaint of the General Counsel, as amended, andthe answer of the Respondents, Construction, Shipyard and General Laborers Local1207, AFL-CIO, herein referred to as the Laborers, and Building and ConstructionTrades Council of Tampa, Florida, herein referred to as the Council.'The issuelitigat-°d iswhether the Respondents engaged in unfair labor practices and therebyviolated Section 8(b) (7) (C) of the Labor Management Relations Act, 1947, asamended, 61 Stat. 136, herein called the Act.Rulings on motions for dismissal, byRespondents, were reserved and are disposed of in accordance with my findingshereinThe parties waived oral argument. Briefs filed by the General Counsel andRespondents have been carefully considered.Upon the entire record and from my observation of the witnesses, I make thefollowing.FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYERAlfred S. Austin Construction Company, Inc.,2 is a Florida corporation whichmaintains its principal office and place of business in the city of Tampa, Florida,where it is engaged in the building and construction industry as a general contractor.During the 12-month period preceding the issuance of the complaint, a representativeperiod, said Company purchased and received from sources located outside the Stateof Florida goods or services valued in excess of $50,000.The complaint alleges, theanswer admits, and I find, that said Employer is engaged in commerce within themeaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits,and I find that Construction,Shipyardand General LaborersLocal 1207, AFL-CIO,herein called Laborers,isa labororganization within the meaning of Section 2(5) ofthe Act.The complaint alleges, the answer denies, and,I find it unnecessary to determinewhether Building and ConstructionTrades Council,of Tampa, Florida,herein calledCouncil,is a labor organization within the meaning of Section 2(5) of theAct, forreasons appearinginfra.3The proscriptions of Section 8(b) apply with equal forceto a labor organization"or its agents."'A charge was filed on May 8, 1962, amended charges were filed on May 23, 1962,May 28,1962; andJune 14, 1962; the complaint was issued on June 14, 19622Name of employer amended at hearing to reflect correct identitys SeeBuilding and Construction Trades Council of Tampa and Vicinity, AFI CfO(Tampa Sand and MaterialCo.),132 NLRB 1564, 1570. CONSTRUCTION, SHIPYARD,ETC., LOCAL 1207III.THE ALLEGED UNFAIR LABOR PRACTICESA. Issue287The principal issue raised by the pleadings and litigated at the hearing is whetherRespondents,as more fully set forth in the complaint,engaged in activity in contra-vention of the provisions of Section8(b)(7)(C)of theAct, bypicketing specifiedjobsites of the Employer,where an object thereof was to force the Employer to recog-nize and bargain with Respondent Laborers as the collective-bargaining representativeof the Employer's employees and to force or require employees of said Employer toaccept and select Respondent Laborers as their collective-bargaining representative,where Respondents were not currently certified as the representative of said employ-ees, and where a valid petition under Section 9(c) ofthe Act,involving said employ-ees, was not filed within a reasonable period of time from the commencement of suchpicketing.It is undisputed that picketing took place at the times and places alleged, how-ever,the Council denies that it was engaged in said picketing,the Laborers deniesthat the picketing was with the objects alleged.It is undisputed that neither theCouncil nor the Laborers was currently certified as the representative of the em-ployees of the Employer,and no petition under Section 9(c) of the Act was filedby either organization prior to the hearing herein.B. BackgroundSome, but not all, of the evidentiary facts are undisputed. It may be inferred fromthe evidence that prior to January 1962 the activities of the Employer, Alfred S.Austin Construction Company, Inc., were largely in the field commonly identifiedas residential construction in the Tampa, Florida, area.The Employer commencedcertain commercial construction, with which we are here concerned in the followingsequence: (a)Will Building commenced January 1962; (b) Golden Shores Con-valescent Center and Forrest Terrace Medical Center (two buildings-common job-site)commenced late February or early March 1962; (c) Cummins Diesel com-menced March 1962; and (d) Mr. and Mrs. K's Beautiful Clothes commenced inearly May 1962.The picketing with which we are here concerned took place during three differentintervals:(1) April 2 to April 4, 1962 (inclusive), at jobsites (a), (b), and (c),supra;(2) April 30 to May 11, 1962 (inclusive), at jobsites (b) and(c), supra,andMay 8 to May 11 (inclusive), at jobsite(d), supra;and (3) May 22 to June 6(inclusive) at jobsites (b), (c), and(d), supra.C. Sequence of eventsrelativeto the demand upon EmployerAn unspecified number of "craft" locals in the Tampa area, including the Laborers,are members of and pay per capita tax, based upon membership, to the Building andConstruction Trades Council of Tampa, Florida, which is an affiliate of the BuildingTrades Department, AFL-CIO.Some business of the Council is conducted atmeetings of delegates elected by constituent locals, other business is conducted atmeetings of the business agents of the various locals.We are here concerned withthe latter.At all times pertinent herein, A. G. Mooneyhan was president of theCouncil and W. G. Collins was businessagentfor the Laborers.Mooneyhan wasalso businessagent for the Sheet Metal Workers.The businessagentsmet regularlyat 10 a.m. each Friday morning.Mooneyhan related that at a meeting of the businessagents onthemorning ofFriday, March 30, 1962, Collins stated that he was tired of some of these contractorsaround here paying less than the prevailing wage, and he was going to do somethingabout it, and he discussed the Austin job, Alfred S. Austin Construction Company,"but he did not tell us definitely he was going to picket or anything else." 4Collinsacknowledged that he first heard about a proposed meeting with Austin at thisbusinessagents'meeting on the morning of March 30.5Collins acknowledged that thepresident of the Council and the business agents "call on these different contractors-(to) seeifwe can sell, organize maybe, through said contractors."On the afternoon of March 30, Mooneyhan telephoned Alfred S. Austin, presidentof the Employer Corporation.Austin credibly testified thatMooneyhan adviseddid participate in the meeting and discussion.This credibilityfinding Is based upon con-flicting testimony of Collins and Austin relativeto subsequent events.5 Collins' disclaimer that he was a party to the decisionto contact Austin is notcredited by reason of the evidence relative to subsequentevents, setforthinfra. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he was president of the Council and business agent of the Sheet Metal WorkersUnion.Mooneyhan hold Austin that he was desirous of setting up a meeting betweenAustin and the business agents,includingMooneyhan,"to discuss using some unionhelp on our jobs."Austin responded that he was not certain he was interested insuch a meeting.Mooneyhan then advised Austin,"Ifwe would have this meetingitwas probable that we could prevent some of the other trades from picketing ourjobsThey had been talking about doing this "Mooneyhan advised Austin thathe would bring business agents of the different trades, and,upon inquiry, enumeratedlaborers, carpenters,ironworkers,painters,plumbers, and othersA meeting onWednesday,April 4, 1962, was agreed upon.Mooneyhan corroborated Austin's testimony to the extent of asserting that he hadadvised Austin that there would be 6, 8,10, or 12 business agents at the meeting.Mooneyhan acknowledged specifying the different crafts for whom he was speakingand acknowledged that it was possible that he had mentioned"laborers," amongothers.Mooneyhan acknowledged telling Austin that there was a possibility ofpicketing,that he knew of "contemplated picketing."Mooneyhan did not denyAustin's assertion that Mooneyhan advised him that the purpose of the meeting was"to discuss using some union help on our jobs." 6On April 4, 1962,onlyMooneyhan and Eckstein,Carpenters'business agent,appeared.The Employer was represented by Austin and John Turbiville,counsel,and two others whose identity is unimportantMooneyhan explained that othersthat he had intended to bring were not able to be there as it was necessary for themto be out of town.Mooneyhan,upon request,stated the purpose of the meetingwas that he wanted the Employer to use union help on all of the Employer's jobs.Austin explained that they were using union help through subcontractors, who weremainly union.Austin further explained that the crews of the Employer were com-prised only of carpenters and laborers.Mooneyhan responded that he was awareof these facts but that he would like the Employer to have all union help.Mooney-han then inquired whether Austin would agree to another meeting, since differentbusiness agents were not present,and if Austin would agree to having the Laborers'business agent come up and talk to him about using union help from their organiza-tion.Austin responded by calling attention to the fact that the Laborers was at thattime picketing Austin's jobs, the picketing having commenced on April 2. Since thepurpose of the meeting was to avoid this picketing,Austin asserted that he did notbelieve another meeting would be in order.Mooneyhan expressed regret thatthe picketing had taken place before the meeting,he was "afraid something likethat would happen."Mooneyhan inquired whether Austin would be receptive toanothermeeting ifMooneyhan could arrange to have the Laborers cease thepicketing.?Turbiville advised Mooneyhan that before there would he any agreementrelative to a further meeting Mooneyhan should write a letter stating the purposeof the meeting and which business agents would be in attendance.Austin advisedMooneyhan that they were doing both residential and commercial work,that he hada number of employees who had been with him for a number of years and he didnot believe it would be fair to discharge them in order to have the Union furnishunion employees,that if the commercial end of the Employer's business built upsufficiently it was quite possible that in the future Austin would voluntarily requesthelp from the Union.During the meeting on April 4 Eckstein handed Austin a copy of the area a' ree-ment between the Carpenters and the Florida West Coast Chapter of the AssociatedGeneral Contractors of America,Inc., and asked Austin to look it over and considerit.Austin related that the whole conversation was along the lines that Austin considerusing union help.Austin advised Mooneyhan that he felt that if he used union helpexclusively he would be out of competition in the residential field because very fewcontractors building homes were using all union help.Mooneyhan sought to establish that "prevailing wages" were discussed.Histestimony is illuminating.Q. In your conference with Mr Austin,what was the discussion concerningprevailing wage standards?°Mooneyhan was not sure, but asserted,"I don't believe there was any discussion aboutprevailing wages" In this first telephone conversation4Austin acknowledged that Mooneyhan asserted that he (Mooneyhan)represented theSheet Metal Workers and was not authorized to speak on behalf of any other craft Inthe light of other undisputed facts herein,includingMooneyhan'sadmitted knowledgethat Austin employed only carpenters and laborers,I do not find this assertion credible CONSTRUCTION, SHIPYARD, ETC., LOCAL 1207289A. The conversation concerning prevailing wages was brought up in dis-cussion of our contracts and I believe it was probably offered by me ... .Q.Whose contracts?A. Any of the building contracts.The question was brought up as far as ourusing or them using all union labor. In other words, he (Austin) seemedto think that is what we were trying to do, is have a closed shop, and we triedto explain our contracts are what we thought was legal and they provided forwages and covered the union and the non-union people, and that we establishedthe prevailing wages by collective bargaining and that is what we were after,to see a fair wage was paid.Q. But there was nothing said in connection with the prevailing wagesMr. Austin was paying to those people he employed as laborers?A. No, sir, I don't believe so.Q. To your knowledge, did Mr. Austin's wage standards change after thepicketing was removed on the 5th of April?A. I don't know what he was payir_g the men, I don't know what he ispaying them now.The only thing I know is what the sheet metal workersreceived that were working for subcontractors for him.Q. But these were subcontractors that hau contracts with you, is thatcorrect?A. That is correct.Q. And these were not people that Mr. Austin employed as sheet metalworkers?A. That is correct.Mooneyhan asserted that after his meeting with Austin, on April 4, he contactedCollins, Laborers' business agent.Mooneyhan told Collins that he had met withAustin and that union contractors on the jobs were going to be faced with losingtheir contracts, inferentially by reason of admitted work stoppages and deliverystoppages which resulted from the picketing.Mooneyhan requested Collins toremove the pickets. It is undisputed that the picketing ceased after April 4.8Approximately a week after the April 4 meeting there was a telephone conversationbetween Mooneyhan and Austin.Mooneyhan advised Austin that he had Collinsremove the pickets, and inquired as to when Austin would be agreeable to meetingwith the business agentsAustin reminded Mooneyhan of Turbiville's request that arequest for a meeting be in the form of a letter.Austin quoted Mooneyhan ashaving said, "If I have to write a letter, I could ask Mr. Hamilton (counsel forRespondents) to do it or get the Laborers to do it." 9On April 13, 1962, Mooneyhan, as president of the Building and ConstructionTrades Council of Tampa, Florida, wrote a letter to Austin. In the letter he advised:Following my meeting with you and our telephone conversation, the BusinessAgents of the Building Trades Crafts are requesting a meeting with you at yourearliest convenience to discuss the possibility of supplying you with qualifiedworkmen in your building and construction jobs.The Business Agents meet regularly each Friday morning, at 10 a in., at theElectrician's Hall, at Franklin and Henderson, and if this would convenient forsMooneyhan's assertion that he told Collins that there were "fair contractors" on thejob, that the plumbers, painters, and several others were being affected by the picket-ing, and that there was a possibility of the business agents getting together with Austinif the picketing were stopped is credited.However, Mooneyhan's assertion that Collinsadvised him that if they wanted to get together with Austin he would take his picketsdown but he (Collins) did not have any desire to meet with Austin is not credited.Obviously, this assertion was not communicated to Austin, and subsequent events as wellas othertestimony of Mooneyban cause me to find such an assertion implausibleMooney-han acknowledged his reason for so advising Collins to be his understanding that if thepickets were taken down Austin would agree to meet with "all of the agents."Collins' assertion that at this time, April 4, be advised Mooneyhan that he (Collins)would not meet with the Company at any time is not creditedMooneyhan's advice toAustin, a week after this event, that either Mooneyhan, or his lawyer, "or the Laborers"would write a letter requesting a meeting with Austin sharply conflicts with this assertionof Collins as to the latter's advice to MooneyhanIt appears most unlikely that Mooney-ban would have made the representation he did to Austin relative to the writing of theletter had Collins advised Mooneyhan as Collins and Mooneyhan now claim.9I credit the testimony of Austin.Mooneyhan was "unable to recall" saying anythingabout having the Laborers write a letter relative to the meeting. 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDyou, we could meet at that time.However, if this would not be satisfactory,then please notify me of a time and place suitable to you.Hoping to hear from you as soon as possible,I remain.On April 24,1962,Austin responded to the above letter as follows:This will acknowledge your letter of April 13,1962,regarding use of yourworkmen on our construction projects.As I previously informed you, wefrequently use union trades on our jobs and I am sure we will undoubtedlycontinue to follow this course in the future.However, as I mentioned,we feelthat it should continue to be on a voluntary basis.Your continuedinterest in our problems is appreciated.The picketing was resumed April 30,1962.Collins"did not remember" if heknew, when picketing was resumed on April 30, that Austin had refused to meetwith the business agents of the Council.'°D. The picketing-related Laborers'activityOn March 30,1962,the same day as the meeting of the business agents,supra,and of the afternoon telephone call from Mooneyhan to Austin requesting Austintomeet with the business agents,supra,Collins,Laborers'business agent, gaveinstructions for the picket signs to be printed."It is undisputed that the signs asoriginally prepared, I find pursuant to Collins' instructions, read:ALFRED S. AUSTINCONSTRUCTION COMPANYDoes NOTrecognize or havea contract withLABORER'SLOCAL 1207Collins' assertions relative to the wording of the sign,which was changed beforeuse, and the motivation for the change,is confused as well as self-contradictory.Collins asserted:Well, due to the fact when I was having these signs printed for this job, my officecontacted your office(Attorney Hamilton's)concerning the writing of the sign,and when I received them back from the painter I immediately phoned youand told you that is not what I wanted on the sign,due to the fact there was not-didn't have any idea or any intentions of getting a contract with this company,but I wanted a wording concerning the wages and conditions on the job.Immediately thereafter Collins testified:So due to the fact, you instructed me the wording to be put on this sign,so thiswas on a Saturday,so I had to call the man who painted the signs for me andtell him I had to have a different sign printed.He informed me he wouldn'thave time to do the whole complete job over again,as they consisted of ten signs,but he would make a strip to put across this other to cover up the original sign,and I gave him the wording for the original sign, and he printed this strip to beput on this sign.ThenI in turn stapled this over the other sign which I used topicket this job.With the insert attached the picket sign read:ALFRED S. AUSTINCONSTRUCTION COMPANYLOWERING WAGES& Working ConditionsNegotiated byLABORER'SLOCAL 1207It is undisputed that the sign as modified was the sign which appeared at all timesduring the picketing,except for 2 days, on approximately May 8 and 9, the attachment10 Collins'letter of May 15 to Austin,infra,asserts such knowledge as of April 27u Collins'testimony was self-contradictory.He asserted relative to authorizing thepreparation of the signs,"No, I didn't authorize them, my office phoned the painter"Thereafter,he testified,"I gave instructions for the picket signs to be printed up aFriday afternoon,beforeMonday." CONSTRUCTION, SHIPYARD, ETC., LOCAL 1207291became separated from one sandwich board and on those 2 days one sign appearedin its original form at one of the picket sites.This sign was promptly removedwhen the Laborers became aware of its condition.Collins acknowledged that Laborers was a member of and paid a per capita taxto the Council.Collins waspresentat the meeting of the business agents on themorning of Friday, March 30, when the Austin jobs were discussed.12Collins, inresponseto an inquiry as to the connection of the Building Trades Council with theLaborers' activities, testified:Q.Well, there is testimony here that Mr. Mooneyhan contacted Mr. Austinand discussed with him certain problems relative to some of his employees orsome of the employees of the subcontractors.What capacity does the BuildingTrades Council have in that connection?A.Well, in that capacity they've discussed many times how they can-thepresident and the business agents call on these different contractors and see ifthey can help them or whether they are making mistakes and the worker is notdoing enough; that is more or less his function.Or see if we can sell, organizemaybe, through said contractors.The picketing, which began on April 2, was discontinued on the morning of April 5.Collins acknowledged that on April 4, Mooneyhan requested a removal of thepickets.13Picketing was reinstituted on April 30, after Austin's letter of April 24decliningMooneyhan's request that he meet with the business agents.The initialcharge herein was field on May 8. The picketing was discontinued, for the secondtime, on May 11.On May 15, the Laborers sent a letter to Austin, over the signature of Collins. Inthis letter the Laborers indicated that the picketing was discontinued on April 4 atthe request of Mooneyhan "who indicated the picketing by this organization mightbe preventing other organizations from entering into agreements with your com-pany."The letter also stated that on April 27 the Laborers learned that Austin hadwritten to Mooneyhan "but had neglected to agree to meet with any of the businessagents asrequested in Mr. Mooneyhan's letter.Thereafter, this organization advisedMr. Mooneyhan and the business agents of the other crafts that this organizationintended to resume picketing of your jobs for the purposes set out in our handbilland intended to continue such action without any further concession to wishes orpossible effects on any other labor organization."The letter further stated that onMay 11, the picketing was discontinued at the request of the Laborers' counsel "inorder to relieve the urgency of investigation of charges filed by your company withthe NLRB ...." The letter then advised that: (1) the Laborers did not claim orseek to represent any of Austin's employees; (2) the Laborers objected to Austin'sfailure to provide the laborers employed by it the wages and working conditionsestablished by the Laborers in the area; (3) the Laborers intends to use all lawfulmeans to publicize its dispute with Austin; (4) action taken by the Laborers wouldbe without reference to the existence or possibility of any recognition or agreementbetween Austin and any other labor organization; (5) Collins and the other officersof the Laborers are the only persons authorized to speak on behalf of the organiza-tion; and (6) pickets utilized by the Laborers "will be furnished written instructions "A copy of the instructions were enclosed with a request that the Laborers Local beadvised in the event of any violation of the instructions.Then follows a disclaimerthat the organization seeks to be recognized or to bargain with Austin and an asser-"Collins' testimony was "I heard discussion that there was going to be a meeting, andas I-let me rephrase that sentence, I was under the understanding that there was goingto be a meeting between Mr. Austin and some of the Building Trades' business agents, inwhich I was no party to, which I didn't ask to be a party to, but it had nothing to dowith my decision of putting pickets on his job." I do not credit Collins' disclaimer.13Collins' confusion is apparent from his testimony relative to this conversationQ At the time the pickets were removed, did you have any information that therewas to be scheduled or whether there was to be contemplated, a meeting between thebusiness agents of the Building and Construction Trades Council and Austin,A. The only meeting I was informed of that would he held, was when I was askedto take down my picketsigns,so that the contractors, subcontractors which were in-volved in this matter which had contracts with the subs on the Austin constructionjob, could talk over these matters. I also at that time informed the business agentfor the sheet metal workers that I would not meet with the Company at any time.I have foundsupra,footnote 8, the last declaration was not communicated to Austin,and Mooneyhan's later representations to Austin cause me to find It incredible.708-006-64-vol. 141-20 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion that it is interested in protecting the rates of pay andworking conditions whichithas negotiated with other employers in the area.For the latter purpose a copyof the current agreement with the Florida West Coast Chapter of the AssociatedGeneral Contractors of America, Inc., wasenclosed.It is thus established, and I find, that when the picketing was resumed on April 30,the Laborers knew that Austin had declined to meet with the businessagents, asrequested by the Council.The handbill, referred to in the Laborers' letter of May 15, is headed "WHY WEARE PICKETING." The handbill disclaims any intent to organize the employeesof Austin or to get Austin tosignan agreement.The handbill recites that thepicketing is to advertise that the Company does not provide its employees workingas laborers the wages and benefits which have been established in thearea as pre-vailing rates.The handbill then recites "We are trying to persuade this companyto provide its laborers the wages, working conditions, and benefits which contractorswho pay their employees the officially determined wage rate for building and con-struction work in this area provide for their employees."The handbill recites theeffect of the failure of the Austin Company to provide such benefits as: (1)moredifficult for contractors providing such benefits to bid successfully on jobs; (2) makesmaintenance and improvement of such benefits more difficult; and (3) deprives thecommunity of increased buying power.The fact that the dispute is only with the Austin Company is noted and employeesof suppliers of that Company were requested to honor the picketline,while otheremployees were requested to continue working. It is undisputed that the handbillwas used throughout the three periods of picketing.The picketing resumed on May 22, 1962.A petitionfor an injunction underSection 10(1) was filed on June 4, 1962. On June 6 astipulationproviding for thecessation of picketing pending final disposition of this matter was entered.It is undisputed that during the picketing there occurred failures of individualsemployed by suppliers, service companies, trucking companies, and persons otherthan Austin, to make pickups or deliveries at the picketing premises or to performservices at such premises.Said failures occurred during the time of the picketingand were occasioned by the presence of a picket or pickets at the jobsites.E. Analysis of evidence and concluding findingsI have found above, and it is conceded, that neither the Council nor the Laborerswas currently certified as the representative of the employees of the employer, nopetition under Section 9(c) of the Act was filed by either organization within theprescribed period.Proscriptions of Section 8(b)(7) apply only relative to picketing for an objectof "recognition," bargaining," or "organization," as therein specified.InternationalHod Carriers, etc., Local 840 (Charles A. Blinne, d/b/a C. A.BlinneConstructionCompany),135 NLRB 1153. Informational picketing, even when coupled with aproscribed object, is protected by the publicity proviso to Section 8(b)(7)(C), pro-vided it is "for the purpose of truthfully advising the public that an employer doesnot employ members of, or have a contract with, a labor organization,"unless aneffect of such picketing is to induce a work stoppage or delivery stoppage.LocalJoint Executive Board of Hotel and Restaurant Employees etc. (Leonard Smitleyet al. d/b/a Crown Cafeteria)135 NLRB 1183. Purely informational picketing,not coupled with a proscribed objective of "recognition or organization," even wherethe picketing interferes with deliveries and services, does not constitute a violationof this section of the Act.Houston Building and Construction Trades Council(Claude Everett Construction Company),136 NLRB 321.Numerous Board decisions hold, however, that picketing is within the proscrip-tions of Section 8(b)(7)(C) where an object is organization or recognition, evenwhere coupled with informational picketing, where the effect of such picketing iswork stoppages or delivery stoppages, by an individual employed by any otherperson.That such stoppages occurred herein is undisputed.The nature of the demand made upon Austin is next considered.Mooneyhan,on March 30, advised Austin that he wanted to meet with him in order to discussAustin's using union help.When Austin indicated reluctance to meet for that pur-pose he was advised by Mooneyhan that such a meeting "could prevent some of theother trades from picketing" Austin's jobs.Mooneyhan acknowledged knowingthat Austin did not directly employ sheet metal workers, and that he did employcarpenters and laborers. In discussing the businessagentshe would bring with him,Mooneyhan mentioned the Laborers among others.At themeetingon April 4Mooneyhan left no doubt that he was seeking to have Austin employ all union help.Mooneyhan indicated a willingness to undertake to have picketing stopped provided CONSTRUCTION,SHIPYARD,ETC., LOCAL1207293Austin would agree to meet with the business agents; the Laborers'business agentwas particularly mentioned.During this meeting Eckstein handed Austin a copyof the Carpenters' local agreement and requested Austin to consider it.It is undisputed that the pickets were removed because of Mooneyhan's repre-sentation to Collins that Austin had agreed to meet with the business agents.Mooney-han's letter of April 13 clearly states his objective in attempting to arrange the sub-sequent meeting with Austinas "todiscuss the possibility of supplying you withqualified workmen in your building and construction jobs."It is undisputed that the picketing ceased on April 4 to afford Austin an oppor-tunity to meet with the business agents and to agree to use all union labor.Thepicketing was resumed after Austin refused to engage in such a meeting.Collinsleft no doubt as to the purpose of Mooneyhan contacting Austin.He advised,interalia,"See if we can sell, organize maybe, through said contractors." It thus clearlyappears, and I find, that the object for which Mooneyhan sought to have Austin meetwith the business agents, including Laborers, was organization and recognition.Respondents urge that neither Mooneyhan nor the Council was the agent of theLaborers.I have not credited the disclaimer uttered by Mooneyhan in his firstmeeting with Austin, in which he advised Austin that he was not authorized to speakfor the Laborers.Respondent relies on the Board decision inSunset Line andTwine Companycase.14The Board said, "In determining whether or not the evi-dence does afford a basis for holding the Unions responsible for the episodes inquestion, the Board has a clear statutory mandate to apply the ordinary law ofagency."Thereafter, the Board set forth,inter aka:Agency isa contractual relationship,deriving from the mutual consent of prin-cipal and agent that the agent shall act for the principal.But the principal'sconsent, technically called authorization or ratification, may be manifested byconduct, sometimes even passive acquiescence as well as by words.Authorityto act as agent in a given manner will be implied whenever the conduct of theprincipal is such as to show that he actually intended to confer that authority.It is undisputed that Collins participated in the meeting of the business agents onthe morning of March 30. It may reasonably be inferred, from the evidence, thatitwas Collins who made reference to picketing Austin's jobs at that time, as relatedby Mooneyhan to Austin that afternoon.Collins acknowledged that he knew thata meeting with Austin was being arranged. It would require naivete to find thatCollins did not know the purpose of Mooneyhan's telephone call to Austin on theafternoon of March 30, particularly in view of Collins' admission that he knew thatMooneyhan stated he would get in touch with Austin and set up a meeting. Thenfollowed a sequence of events:Mooneyhan advised Austin he would bring theLaborers' business agent, among others, to the meeting on April 4; at the meeting onApril 4 Mooneyhan expressed regret that certain business agents, including Collins,were out of town and requested a further meeting for the purpose of meeting withthese business agents, including Collins; Mooneyhan advised Collins to remove hispickets because Austin has agreed to meet with the business agents and Collins sus-pended the picketing.On April 11 Mooneyhan advised Austin he (Mooneyhan)or his lawyer, or the Laborers, would write a letter requesting a meeting; on April 13Mooneyhan advised Austin that "the business agents of the building trades craftsare requesting a meeting with you"; no exception relative to Collins is noted; whenAustin refused to meet with the business agents Collins was so notified on Friday,April 27; the picketing was resumed on Monday, April 30.During all this periodof time Collins, fully advised as to the activities of Mooneyhan, never contactedAustin relative toMooneyhan's request that Austin hire all union employees, in-cluding laborers.Under these circumstances I find the Building and ConstructionTrades Council, through its president, Mooneyhan, was in fact the agent of theLaborers.General Counsel correctly urges that where picketing which is ostensibly infor-mational, but is transparently not for that purpose, circumvention of the statutoryprohibition of Section 8(b)(7)(C) will not be tolerated, citing the Board decisioninPhiladelphiaWindow Cleanerscase.15In that case the Board found that theevidence "taken in its total context" plainly disclosed that the Respondent's picketingwas not for the informational purpose authorized by the proviso"International Longshoremen's and Warehousemen'sUnion,C 10 ; andLocal 6, etc.(Sunset Lineand TwineCompany),79 NLRB 1487, 1507, 1508.15PhiladelphiaWindow Cleaners &MaintenanceWorkers' Union, Local 125 (AtlanticMaintenance Co ),136 NLRB 1104. See alsoLocal 3, InternationalBrotherhood ofElectricalWorkers, AFL-CIO (Jack Picoult and Al Picoultd/b/aJack Picoult),137NLRB 1401. 294DECISIONSOF NATIONAL LABOR RELATIONS BOARDMooneyhan sought to equate prevailing wage standards with "any of the building[trades] contracts," then admitted no knowledge of the wages paid to laborers byAustin.This record issilentas to the "prevailing wage rate" under the Davis-BaconAct, and the disparity, if any, of Austin's wage rates.16The complaint alleges that the Council "by and through Local 1207" engaged inthe picketing.It is further alleged that Respondents engaged in and have beenengaged in the picketing, an object thereof being to force Austin to recognize andbargain with Respondent Local 1207. There is no evidence that the Council directlyengaged in the picketing.17It is patent that the demand of Mooneyhan constituted a request for recognitionof the Laborers, among others.The picketing was resumed only after Austin'srejection of that demand.Accordingly, for thereasonsindicated, I find that anobject of the picketing was recognition.Since there were work stoppages and de-livery stoppages, I find the picketing was within the proscriptions of Section 8(b)(7) (C), even though it was dual-purpose picketing.Upon consideration of all of the foregoing and the entire record as a whole, Iam convinced and find that the Council and Laborers were engaged throughout theiractivity, including the unlawful conduct, in a joint-venture relationship to bringeconomic pressure to bear against Austin to compel Austin to replace his work forcewith union members and to recognize the Laborers as the representative of his em-ployees in that classification.In pursuit of the common venture, each is the agentof the other and equally responsible for the conduct committed by the group inpursuing the common objective.International Organization of Masters,Mates, andPilots, etc. (Chicago Calumet Stevedoring Co., Inc.),125 NLRB 113, 131 and foot-note 18 thereof, citingNationalMaritime Union, AFL-CIO, et al. (Standard OilCompany, an Indiana Corporation),121 NLRB 208;Hitchman Coal and Coke Com-pany v B. Mitchell, individually, et al.,245 U.S. 229, 249.The credibility determinations herein are based upon the demeanor of thewitnesses;the consistency or inconsistency of the testimony of a particular witness. or as com-pared to the testimony of other witnesses; the plausibility or implausibility of thetestimony of a particular witness in the light of the record as a whole, including ap-parent discrepancies, faulty memories, and evident exaggerations.Accordingly, I am constrained to find, on the basis of the record as a whole, thatRespondent Council and Respondent Laborers engaged in picketing within the pro-scriptions of and in violation of Section 8(b) (7) (C) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the operations of the Employer described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V. THE REMEDYHaving found that the Respondents engaged in certain conduct violative of theAct, I shall recommend that Respondents be ordered to cease and desist from engagingin such conduct and take certain affirmative action designed to effectuate the policiesof the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Austin is an employer within the meaning of Section 2(2) of the Act and isengaged in commerce within the meaning of Section 2(6) and (7) of the Act2Respondent Construction, Shipyard and General Laborers Local 1207, AFL-CIO, is a labor organization within themeaningof Section 2(5) of the Act.18 CfLocal 107,International Hod Carriers,etc (Texarkana Construction Comnpany),138 NLRB 102.11:itooneyhan'sdisclaimer that he in any manner participated in a decision to picketAustin's job is not credited.Neither do I credit Mooneyhan's testimony that on andafter April 30 he asked Collins on several occasions if he would stop picketing but thatCollins would not tell him whether he would or would not or when he was going to picketor anything else. I find these assertions of Mooneyhan and equivalent assertions of Collinsimplausible. CONSTRUCTION, SHIPYARD, ETC., LOCAL 12072953.Building and Construction Trades Council of Tampa, Florida, is an agent ofthe above-named labor organization within.the meaning of Sections 2(13) and 8(b)of the Act.4.By picketing the jobsites of Austin without a petition under Section 9(c) beingfiled within a reasonable period of time, Respondents engaged in unfair labor prac-tices within the meaning of Section 8(b) (7) (C) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, I recom-mend that the Respondent Construction, Shipyard and General Laborers Local 1207,AFL-CIO, its officers, agents, successors, and assigns, including its agent, Buildingand Construction Trades Council of Tampa, Florida, shall:1.Cease and desist from picketing Alfred S. Austin Construction Company, Inc.,or itsjobsites,with an object of forcing or requiring said Austin to recognize orbargain with Respondent Local 1207 unless and until the Respondent Local 1207 hasbeen certified as a bargaining representative for the employees of Austin, in anappropriate unit, by the Board as provided by the Act.2.Take the following affirmative action which will effectuate the policies of theAct:(a) Post in conspicuous places in the Respondent's business offices, meeting halls,and all places where notices to their members are customarily posted, copies of theattached noticemarked "Appendix." 18Copies of said notice, to be furnishedby the Regional Director for the Twelfth Region, shall, after being duly signed byofficial representatives of the Respondents, be posted by the Respondents immediatelyupon receipt thereof and be maintained by them for 60 consecutive days thereafter.Reasonable steps shall be taken by the Respondents to insure that said notices arenot altered, defaced, or covered by any other material.(b)Mail to the Regional Director for the Twelfth Region signed copies of theaforementioned notice for posting by Alfred S. Austin Construction Company. Inc,if said Company is willing, at its place of business, and where notices to its employeesare customarily posted.Copies of said notice, to be furnished by the Regional Direc-tor for the Twelfth Region, shall, after being signed by the Respondents, as indicated,be forthwith returned to the Regional Director for disposition by him.(c)Notify the Regional Director for the Twelfth Region, in writing, within 20days from the date of the receipt of this report, what steps the Respondents havetaken to comply therewith. It is further recommended that, unless within 20 daysfrom the date of the receipt of this Intermediate Report the Respondent shall notifythe aforesaid Regional Director in writing that it will comply with the foregoing rec-ommendations,19 the National Labor Relations Board shall issue an order requiringthe Respondents to take the aforesaid action.181n the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."19 Inthe event these recommendations be adopted by the Board, this provision shall bemodified to read: "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps the Respondents have taken to comply therewith."APPENDIXNOTICETO ALL MEMBERS OF CONSTRUCTION,SHIPYARDAND GENERAL LABORERSLOCAL 1207, AFL-CIO AND BUILDING AND CONSTRUCTION TRADES COUNCIL OFTAMPA, FLORIDA, AND TO THE EMPLOYEES OF ALFRED S. AUSTIN CONSTRUCTIONCOMPANY, INC.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT picketor causeto be picketed, Alfred S. Austin ConstructionCompany, Inc., Tampa, Florida, where an object thereofis toforceor require 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe aforesaid Company to recognize or bargain with Construction,Shipyard andGeneral LaborersLocal 1207, AFL-CIO,as the representatives of its employees,.in violation of Section8(b) (7) (C) of the Act.CONSTRUCTION, SHIPYARD AND GENERALLABORERSLOCAL 1207, AFL-CIO,Labor Organization.Dated------------------- 'By-------------------------------------------(Representative)(Title)BUILDING AND CONSTRUCTION TRADESCOUNCIL OF TAMPA,FLORIDA,Agent.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board's Regional Office,Ross Build-ing, 112 East Cass Street,Tampa 2,Florida, Telephone No. 223-4623,if they haveany question concerning this notice or compliance with its provisions.Tennsco Corp.andStoveMounters'InternationalUnion of'North America,AF L-.CIO,Local No. 160.Case No. 26-CA-1274.March 11, 1963DECISION AND ORDEROn October 1, 1962, Trial Examiner Frederick U. Reel issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices,and recom-mended that the allegations of the complaint pertaining thereto be,dismissed.Exceptions to the Intermediate Report, together with a.supporting brief, were filed by the Respondent.The General Counselfiled a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning]..The Board has reviewed the rulings of the Trial Examiner made atthe hearing, and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the. exceptions. and briefs, and the. entire record in the case,,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, except as indicated below.The Trial Examiner found that Respondent violated Section8 (a) (1) by threateninga number ofemployees, including applicantsfor employment, that it would shut down its plant before recognizinga union, and by otherwiseinterferingwith their Section 7 rights.He141 NLRB No. 21.